   Case: 1:18-cv-05407 Document #: 125 Filed: 08/10/21 Page 1 of 6 PageID #:687




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ERICKA BOWENS,

              Plaintiff,

       v.                                        No. 18-cv-05407
                                                 Judge Franklin U. Valderrama
EOS-USA, INC. and COLLECTO, INC.
d/b/a EOS CCA,

              Defendants.


              Order of Final Approval of Class Action Settlement

      Plaintiff Ericka Bowens (herein “the Class Representative”) has requested that

the Court enter an order approving the settlement of this Litigation as stated in the

Collective   and   Class   Action   Settlement   Agreement   and Exhibits     thereto

(“Settlement” or “Settlement Agreement”) (Doc. 114-3), setting forth the terms and

conditions for a proposed settlement and dismissal of the Litigation. The parties

appeared for a final approval hearing before the court on August 10, 2021, and the

Court has reviewed Plaintiff’s Memorandum in Support of Final Approval of

Settlement and other related materials submitted by the parties, has considered the

parties’ presentations at the Final Approval hearing, and is otherwise fully informed

in the premises:

      IT IS HEREBY ORDERED AND ADJUDGED as follows:

      1.     The Court has jurisdiction over the subject matter of this action and the

settlement pursuant to 28 U.S.C. §§1331 and 1367.
   Case: 1:18-cv-05407 Document #: 125 Filed: 08/10/21 Page 2 of 6 PageID #:688




      2.     In its Preliminary Approval Order, the Court certified a Settlement

Class pursuant to Federal Rule of Civil Procedure 23 that was defined as follows:

      all persons who have been employed by Defendants as collection specialists
      and/or other similar positions at any time from August 8, 2015 through and
      including December 31, 2018 in Illinois, and who are listed on the Illinois
      class list which will be comprised of the individuals included in the data
      Defendants provided for settlement negotiations and listed on the Excel sheet
      produced by Defendants in this matter and attached hereto [to the
      Settlement Agreement] as Exh. A [to the Settlement Agreement].

Doc. 120, ¶6. In that Order, the Court also certified a FLSA collective pursuant to

Section 216(b) of the FLSA defined as follows:

      all persons who have been employed by Defendants as collection specialists
      and/or other similar positions at any time from August 8, 2015 through and
      including December 31, 2018 in U.S. sites other than Illinois, and who are
      listed on the class list (Exhibit B [to the Settlement Agreement]), which will
      be comprised of the individuals included in the data Defendants provided for
      settlement negotiations and on the attached Excel sheet produced by
      Defendants in this matter, and who opt in to the settlement by signing a
      check and release.

Doc. 120, ¶11.

      3.     The Court finds that the above-defined Settlement Class and Settlement

Collective continue to satisfy the requirements of Fed. R. Civ. P. 23(a)(1)-(4) and (b)(3)

and Section 216(b) of the FLSA for the reasons set forth in the Preliminary Approval

Order. Accordingly, the Court finally certifies this Class and this Collective for

purposes of settlement of this action.

      4.     The Notice of Class Action Settlement (“Class Notice”) sent to the

members of the Rule 23 Settlement Class (“Class Members”) by the Claims

Administrator by First Class U.S. Mail adequately informed Class Members of the

terms of the Settlement Agreement, their estimated recovery, their right to request

                                            2
   Case: 1:18-cv-05407 Document #: 125 Filed: 08/10/21 Page 3 of 6 PageID #:689




an exclusion from the settlement, and their opportunity to file written objections and

appear and be heard at the final approval hearing. The Class Notice also adequately

informed the Rule 23 Class Members of how to contact Class Counsel or the Claims

Administrator to request additional information. The Court finds that the Notice

satisfies that requirements of Rule 23(c)(2)(B) and Rule 23(e)(1).

      5.     The Court finds that two (2) of the two hundred twenty (220) Rule 23

Class Members -- Eshelle Butler and Elisa Reid -- have requested to be excluded from

the Settlement Class, and that no Class Member objected to the Settlement

Agreement. Accordingly, Ms. Butler and Ms. Reid are hereby excluded from the

Settlement Class pursuant to their request.

      6.     Simpluris, located in Costa Mesa, California, has administered the

settlement, with the assistance of Class Counsel. The Court approves the plan of

allocation of the Settlement Fund proposed by Class Counsel and the Claims

Administrator. The Court finds that the proposed allocation is based on the claims

and evidence in this suit and treats class members equitably relative to one another

based on the amount of overtime they worked during the relevant time period and

their respective rates of pay.

      7.     The Court approves the Settlement Agreement and finds that the

Settlement is fair, reasonable, and adequate to all Class and Collective Members. The

Court finds that the strength of Plaintiffs’ case on the merits, weighed against

Defendants’ defenses and the complexity, length, and expense of further litigation,

support approval of the Settlement. The Settlement Amount of $195,000.00 as set



                                          3
   Case: 1:18-cv-05407 Document #: 125 Filed: 08/10/21 Page 4 of 6 PageID #:690




forth in the Settlement Agreement, is a fair, reasonable, and adequate settlement of

the claims. The Settlement was reached pursuant to arm's-length negotiations

between the Parties and has the support of Class Counsel and Counsel for

Defendants. Class Counsel have significant experience representing parties in

complex class actions, including those involving wage and hour claims. No objections

to the Settlement were made by the Class Members, and this fact likewise supports

approval. Finally, the litigation has progressed to a stage where the Parties could

evaluate the merits of the case, potential damages, and the probable course of future

litigation, and thus warrants approval of the Settlement.

      8.     The Court approves the service payment of $6,000.00 for the Class

Representative Ericka Bowens. The Court finds that Ms. Bowens made important

and necessary contributions to the litigation and her efforts were essential to the

litigation and helped produce the settlement for the Class as a whole.

      9.     Class Counsel are awarded attorneys’ fees and costs in an amount equal

to one-third of the Settlement Fund, or Sixty-Five Thousand and 00/100 Dollars

($65,000.00). All costs and expenses of the litigation, from its inception through the

date of entry of this Order shall be paid from this amount, except for costs of

administration of the settlement to Simpluris in the amount of $15,449.00, of which

the parties have agreed that $4,808.00 shall be paid by Defendants separately from

the Settlement Fund and $10,641.00 shall be paid from the Settlement Fund.

      10.    The terms of the “Collective and Class Action Settlement Agreement”

(Doc. 114-3) executed between the parties are embodied in this order and judgment



                                          4
   Case: 1:18-cv-05407 Document #: 125 Filed: 08/10/21 Page 5 of 6 PageID #:691




and are herein incorporated by reference in accordance with those conditions

espoused by the United States Supreme Court in Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 381 (1994); see Singer v. Charles R. Feldstein & Co., Inc., 2015

WL 6756268, at *2 (N.D. Ill. Nov. 4, 2015). To that end, the parties stipulated and

agreed that this Court shall retain jurisdiction with respect to the implementation

and enforcement of the terms of the settlement in Paragraph 9 of the “Collective and

Class Action Settlement Agreement.” However, the Court will only retain such

jurisdiction while this case is dismissed without prejudice, as further explained in

paragraph 11.

      11.    Therefore, pursuant to Paragraph 7(H) of the Settlement Agreement,

the Court dismisses this matter without prejudice as of this date. This dismissal will

convert to a dismissal with prejudice after 134 days following this Order pursuant to

Paragraph 7(H) of the Settlement Agreement. During the period of time that this case

is dismissed without prejudice and before the case is dismissed with prejudice, the

Court will retain jurisdiction over this matter for purposes of implementing and

enforcing the Settlement Agreement (Doc. 114-3) which is embodied and expressly

incorporated in full in this Order, as set forth in Paragraph 10 above. Once this case

is dismissed with prejudice, the Court will not have jurisdiction to enforce the

Settlement Agreement. See Natkin v. Winfrey, 2015 WL 8484511, at *2 (N.D. Ill. Dec.

8, 2015) (“The Seventh Circuit has declared in no uncertain terms: ‘[W]hen a suit is

dismissed with prejudice, it is gone, and the district court cannot adjudicate disputes

arising out of the settlement that led to the dismissal merely by stating that it is



                                          5
   Case: 1:18-cv-05407 Document #: 125 Filed: 08/10/21 Page 6 of 6 PageID #:692




retaining jurisdiction.’”) (quoting Dupuy v. McEwen, 495 F.3d 807, 809 (7th Cir.

2007)).

      12.    The Parties agree that the cy pres beneficiary under the Settlement

Agreement is the National Employment Law Project, not The Employee Rights

Advocacy Institute for Law and Policy. Plaintiff’s counsel shall upload a copy of this

Order to its website no later than August 18, 2021 to make visitors to its website

aware that the cy pres beneficiary is the National Employment Law Project.




Dated: August 10, 2021
                                              United States District Judge
                                              Franklin U. Valderrama




                                          6
